DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Election/Restrictions
2.	Applicant’s election without traverse of claims 1-14, in the reply filed on 04/30/2021 is acknowledged.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being un-patentable over Cotte et al., US 2008/0029886 A1, in view of Yen et al., US 2013/0292808 A1.

Claim 1. Cotte et al., disclose a wafer-level packaging based module, comprising: 

-a chip board (such as item 1, fig. 1) comprising a contacting layer (item 31, fig. 1, [0025]), a rewiring layer (e.g. metallurgy 11, 111) opposite to the contacting layer (31), a shielding layer (such as item 41/43 as [0024] discloses that item 41/43 would facilitate shielding) comprising at least one shielding element arranged on the rewiring layer (as seen in fig. 1) and a chip layer (item 21, fig. 1) comprising at least one chip lying between the contacting layer and the rewiring layer (as seen in fig. 1), wherein the chip layer comprises at least one via (e.g. item 3, fig. 1) connecting the contacting layer (31) to the rewiring layer (11); 
-wherein the chip board and/or the contacting layer comprises an opening for (e.g. the cavity below the antenna, as [0024] indicates) contacting contact elements (item 32) or a cooling body in the lateral area of the chip on the side of the contacting layer (as [0027] discloses that such approach could be useful for high power applications where the RFIC might require additional cooling); 
-wherein the antenna board is connected to the chip board by means of electrically conductive connecting elements on the side of the rewiring layer of the chip board. This limitation would read through [0026] wherein is disclosed an array of bonded interposers and top Si parts where interposer 1 is common throughout the array and to Si part 6 is common throughout the array. 
	It appears that Cotte does not specifically disclose “a shielding element introduced in an opposite shielding layer in the area of the at least one antenna element”.
However, the structure of Yen et al., fig. 1, disclose a shielding element (item 130) introduced in an opposite shielding layer in the area of the at least one antenna element (e.g. item 150).  
To increase radiation efficiency therefore it would have been obvious to one of ordinary skill at the time the invention was made to replace the antenna structure disclosed by Cotte et al., with the antenna structure disclosed by Yen.
Claim 2. Cotte et al., disclose the wafer-level packaging based module according to claim 1, above. 
	It appears that Cotte does not specifically disclose “wherein the antenna board comprises a via or a transmission channel that projects through the antenna board and the shielding layer of the antenna board and that is electrically coupled to the antenna element”. 
However, the structure of Yen et al., indicates [0044] that the antenna grounding element 155 passes through the dielectric structure 140 and electrically connects the antenna element 150 and the electromagnetic interference shielding element 130. Further, [0046] that the feeding element 160 electrically connects the antenna element 150 and a feeding point 111a of the substrate 111. For example, the feeding element 160 of the present embodiment of the invention can be a conductive pillar disposed in a grounded through hole providing electromagnetic interference protection.  
To power the package including the antenna element for excellent electromagnetic interference protection and reduced cost, and useful in wireless communication devices such as cell phones. It would have been obvious to one of ordinary skill at the time the invention was made to replace the antenna structure disclosed by Cotte et al., with the antenna structure disclosed by Yen.  

Claim 3. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein the chip board comprises a contact element (item 32, fig. 1) or a transmission channel in the rewiring layer that projects through the shielding layer and that is electrically coupled to the chip.

Claims 4-5. Cotte et al., disclose the wafer-level packaging based module according to claim 3, above. 
It appears that Cotte does not specifically disclose “wherein the antenna board comprises at least one via or one transmission channel that projects through the antenna board and the shielding layer and that is electrically coupled to the at least one antenna element; and wherein the via or the transmission 
However, the structure of Yen et al., indicates [0044] that the antenna grounding element 155 passes through the dielectric structure 140 and electrically connects the antenna element 150 and the electromagnetic interference shielding element 130. Further, [0046] that the feeding element 160 electrically connects the antenna element 150 and a feeding point 111a of the substrate 111. For example, the feeding element 160 of the present embodiment of the invention can be a conductive pillar disposed in a grounded through hole providing electromagnetic interference protection.  
To power the package including the antenna element for excellent electromagnetic interference protection and reduced cost, and useful in wireless communication devices such as cell phones. It would have been obvious to one of ordinary skill at the time the invention was made to replace the antenna structure disclosed by Cotte et al., with the antenna structure disclosed by Yen.

Claim 6. Cotte et al., disclose the claimed invention according to claim 2, except for the details of limitation “wherein the following elements are positioned in a laterally flush manner in the area of the chip and/or in the area of the antenna element: the via or the transmission channel of the antenna board; and/or the contact element or the transmission channel of the chip board; and/or the connecting element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange all elements in the structure of Cotte in view of Yen to form the antenna board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Claim 7. Cotte et al., disclose the claimed invention according to claim 2, except for the details of limitation “wherein at least one connecting element connects the following elements: the shielding 

Claim 8. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein the connecting element comprises a solder ball and/or a BGA ball. This limitation would read through [0024], wherein is disclosed for printed circuit board attach, either C4 or BGA pads 31 are used in conjunction with the thru-vias 3.

Claim 9. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein the antenna board is connected to the chip board such that a cavity is formed between the shielding layer of the antenna board and the shielding layer of the chip board. This limitation would read through [0024], wherein is disclosed that the metal coated in the bottom of the cavity functions to reflect the antenna radiation back to the antenna structure 22, while the metal coated cavity walls 42 ensure the radiated signal does not propagate into the Si substrate 1 effectively reducing the electromagnetic radiation to other active components and improving antenna structure 22 efficiency as well. 

Claim 10. Cotte et al., disclose the claimed invention according to claim 1, except for the details of limitation “, wherein the shielding element of the shielding layer of the antenna board is arranged in a laterally flush manner or at least overlapping with the antenna element of the shielding layer of the chip board”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange all elements in the structure of Cotte in view of Yen to form the antenna board, since 

Claim 11. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein a cooling body is comprised in the lateral area of the opening. This limitation would read through [0017], wherein is disclosed that such an approach could allow for high power RFIC devices to be cooled using external cooling methods. Further, [0027] disclosed that such an approach could be useful for high power applications where the RFIC might require additional cooling.

Claim 12. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein the contacting layer comprises one or several solder balls or BGA balls as contact elements or as cooling body in the lateral area of the opening. This limitation would read through [0024], wherein is disclosed for printed circuit board attach, either C4 or BGA pads 31 are used in conjunction with the thru-vias 3.
 
Claim 13. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein the at least one antenna element is configured to emit electromagnetic radiation via the surface facing away from the chip board and/or laterally with regard to the antenna board. This limitation would read through [0025], wherein is disclosed that in most RF applications, it may be desirable to use high-resistivity Si for the top Si part 6 so as to improve antenna radiation and reduce losses associated with electromagnetic radiation dissipating into a conductive Si layer.

Claim 14. Cotte et al., disclose the wafer-level packaging based module according to claim 1, wherein the antenna board comprises a perforated substrate material in the area of the at least one antenna element. This limitation would read through fig. 4, [0024], wherein is disclosed that the metal coated in 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899